Title: To Benjamin Franklin from Harmon Courter, 30 October 1780
From: Courter, Harmon
To: Franklin, Benjamin


Sir
L’Orient 30th October 1780
I wrote you the 2d Inst. again troubled you with a few lines. I acquaint you that I have been unfortunate enough to loose my Ship in this Harbour, by receiving much damage in a Gale of Wind On the 10th. Inst. In consequence of which thought well to Overhall her, and found her unfit for Sea: As you are at the helm Of affairs, and I entertaining the highest Oppinion of your friendshipe for me; from a former Circemstance, thout it did Not suceed requests your Interest in point of procuring me A Ship, The Tarepscord is now in this Harbour; and I undrestand no one as yet appointed to her Command; I am here with 100 Officers and men reaedy to Step on board Of a Ship; If you think well should be happy to except Of her, or any other Ship of Ware, upon due encouragement I can raise any number of men here, that may be Necessary to compleat a Crew.
My Command that you’l be pleas’d to appoint Me too, will be manfully and faithfully discharged by Honoured Sir your most Obdt Humble Sarvt
Harmon Courter


P.S. Sir I request you answer by the returne of the Post
The Honble: Benj Franklin

 
Addressed: The Honble: Benj Franklin Esqr. / pasay / Parris / per Post
Notations in different hands: Hamon Couter. L’Orient. 30 Oct 1780. / Ansd 5 Nov 80 by W.T.F.
